Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments filed on March 28, 2022, in which claims 31-54 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33, 35, 37-49 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2014/0086145) in view of Khatibi et al. (WO 2015/105793).
Regarding claim 31, Ramkumar teaches a method, in at least one network node of a wireless communication system serving a plurality of user equipments (UEs), the method comprising: obtaining a message to be transmitted as a public warning system notification to multiple UEs, via one or more system information blocks (i.e., the message has to be obtained prior to: the eNB 110 may broadcast a warning message in one or more system information blocks (SIBs) to UEs within the eNB's coverage area [0051]); determining how many system information blocks are needed for transmitting the area information (i.e., the system information may be divided into a master information block (MIB) 502 and a number of system information (SI) blocks (SIBs) [0049]; multiple transmissions of a message segment within a transmission window ([0024], [0055]-[0057]); segmenting the message into a plurality of segments, based on how many system information blocks are needed for transmitting the area information (i.e., As shown in FIG. 8A, the message may be divided into n message segments 810-1 through 810-n. The message segments 810-1 through 810-n may have equal lengths or different lengths. The eNB 110 may encode the message segments 810-1 through 810-n for transmission, and transmit the encoded message segments in different transmission windows [0055]-[0058]); and transmitting the message and the area information via system information blocks, such that no more than one segment of the message is included in any of the transmitted system information blocks and such that each portion of the area information included in a transmitted system information block is accompanied by a segment of the message (i.e., the eNB broadcasts a warning message in one system information to the UEs within the eNB’s coverage area… The eNB 110 may broadcast scheduling information in the SIB1 indicating when the transmission windows for the message segments will occur [0051]-[0055]).
Typically, Common Alerting Protocol (CAP) is the standard for all alerting messages across North America and beyond. The CAP message contains information such as the target area of the message and the alert message itself [0024]). But. Ramkumar does not specifically teach obtaining area information corresponding to the message, the area information indicating an area for which the message is relevant.
However, the preceding limitation is known in the art of communications. Khatibi teaches location information is associated with the alert/warning message wherein at block 1102, the UE receives system information including a trigger message and additional information (e.g., location information, as described supra). The additional information may be associated with the alert message of the previously received system information. For example, referring to FIG. 9A, the UE receives the previous system information (i.e., the first alert message 902) and the system information (i.e., the second alert message 910), which includes the trigger message 917 and the additional information (i.e., the alert message content 918). The additional information may include the location information 920. In some configurations, the system information is received in a SIB 12. In some configurations, the system information is received via the PDSCH [0077]-[0082]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Khatibi within the system of Ramkumar in order to display map-related information such as geographic location of user and location of the emergency.
Regarding claim 32, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches segmenting the message comprises dividing the message into at least N segments, where N is the number of system information blocks needed for transmitting the area information (i.e., As shown in FIG. 8A, the message may be divided into n message segments 810-1 through 810-n. The message segments 810-1 through 810-n may have equal lengths or different lengths. The eNB 110 may encode the message segments 810-1 through 810-n for transmission, and transmit the encoded message segments in different transmission windows [0055]-[0058]).
Regarding claim 33, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches segmenting the message comprises dividing the message into exactly N segments (fig. 8A). 
Regarding claim 35, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the message is a container carrying notification information coded into the container (i.e., an eNB 110 may transmit a segment of the Secondary Notification multiple times within a respective window, which may be referred to as a SIB11 window. The UE 120 may receive and attempt to decode the first transmission of the segment [0071]). 
Regarding claim 37, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches system information blocks are LTE SystemInformationBlockType11 blocks or LTE SystemInformationBlockType12 blocks (i.e., ETWS message sent in SIB11 and CMAS message sent in SIB12 [0071]-[0072]).
Regarding claim 38, Ramkumar teaches a method, in at least one network node of a wireless communication system serving a plurality of user equipments (UEs), the method comprising: obtaining a message to be transmitted as a public warning system notification to multiple UEs, via one or more system information blocks (i.e., the message has to be obtained prior to: the eNB 110 may broadcast a warning message in one or more system information blocks (SIBs) to UEs within the eNB's coverage area [0051]); transmitting the message and the area information via system information blocks (i.e., the eNB broadcasts a warning message in one system information to the UEs within the eNB’s coverage area… The eNB 110 may broadcast scheduling information in the SIB1 indicating when the transmission windows for the message segments will occur [0051]-[0055]); and transmitting at least some of the information via a second system information block, such that the second system information block contains linking information indicating that the included information corresponds to the message sent via the first system information block (i.e., SIB1, SIB2, [0048]-[0049], [0054]-[0055], and combining message [0073]-[0075]).
Typically, Common Alerting Protocol (CAP) is the standard for all alerting messages across North America and beyond. The CAP message contains information such as the target area of the message and the alert message itself. Ramkumar does not specifically teach obtaining area information corresponding to the message, the area information indicating an area for which the message is relevant.
However, the preceding limitation is known in the art of communications. Khatibi teaches location information is associated with the alert/warning message wherein at block 1102, the UE receives system information including a trigger message and additional information (e.g., location information, as described supra). The additional information may be associated with the alert message of the previously received system information. For example, referring to FIG. 9A, the UE receives the previous system information (i.e., the first alert message 902) and the system information (i.e., the second alert message 910), which includes the trigger message 917 and the additional information (i.e., the alert message content 918). The additional information may include the location information 920. In some configurations, the system information is received in a SIB 12. In some configurations, the system information is received via the PDSCH [0077]-[0082]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Khatibi within the system of Ramkumar in order to display map-related information such as geographic location of user and location of the emergency.
Regarding claim 39, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the linking information comprises a message identifier or a serial number, or both, corresponding to an identical identifier or serial number, or both, in the first system information block (i.e., within the warning message transmitted from the eNB [0051]-[0053], [0072]). 
Regarding claim 40, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches system information blocks are LTE SystemInformationBlockType11 blocks or LTE SystemInformationBlockType12 blocks (i.e., ETWS message sent in SIB11 and CMAS message sent in SIB12 [0071]-[0072]).
Regarding claim 41, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches transmitting at least some of the area information via the second system information block comprises including, in the second system information block, an indication of a type for the first system information block ([0051]).
Regarding claim 42, Ramkumar teaches method, in a user equipment (UE) served by a wireless communication network, the method comprising: receiving a plurality of system information blocks (i.e., a first message via SIB10 and a second message via SIB11 [0051]); obtaining, from each of the system information blocks, a portion of area information indicating an area for which a public warning system notification is relevant (i.e., Each of the eNBs 110 receiving the ETWS message may then broadcast the ETWS message to UEs within the eNB's coverage area. If the ETWS message includes a Primary Notification and a Secondary Notification, then each eNB 110 may immediately broadcast the Primary Notification to quickly notify UE users of the emergency. The Primary Notification may be followed by the Secondary Notification to provide the UE users with additional information concerning the emergency [0052]); obtaining, from each of these same system information blocks, a segment of a message ([0054]-[0055]); assembling information from the portions of information (i.e., the UE assembles the message (warning message) segments [0057]-[0059]); assembling the message from at least the corresponding segments of the message (i.e., warning message [0057]-[0059], [0069]); determining, based on the information, that the message is relevant to the UE ([0057]-[0058]); and displaying the message, in response to said determining (i.e., message can be displayed to the user [0058]). 
Typically, Common Alerting Protocol (CAP) is the standard for all alerting messages across North America and beyond. The CAP message contains information such as the target area of the message and the alert message itself. Ramkumar does not specifically teach assembling area information from the portions of area information.
However, the preceding limitation is known in the art of communications. Khatibi teaches at block 1112, the UE displays map-related information associated with the location information. For example, referring to FIG. 9B, the UE 810 may display map-related information 924 associated with the location information 920. In some configurations, the location information 920 indicates a geographic area 932 associated with an alert (e.g., an earthquake). In some configurations, the map-related information 924 indicates a geographic area 932 associated with the location information 920 in the system information. For example, the map-related information may display the geographic area 932 as a 10-mile radius with respect to an earthquake epicenter in downtown San Diego. In some configurations, the map-related information 924 indicates a geographic location 930 of the UE 810. For example, the map-related information 924 may display the geographic location 930 of the UE 810, which is inside of the geographic area 932. The UE 810 may receive the system information because the geographic location 930 of the UE 810 is inside of the geographic area 932, as illustrated in FIG. 9B]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Khatibi within the system of Ramkumar in order to display map-related information such as geographic location of user and location of the emergency.
Regarding claim 43, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches assembling the message comprises assembling the message from the portions of the message included in the plurality of system information blocks and at least one message portion included in an additional system information block (i.e., the UE assembles the message (warning message) segments [0051]-[0052], [0057]-[0059]). 
Regarding claim 44, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches system information blocks are LTE SystemInformationBlockType11 blocks or LTE SystemInformationBlockType12 blocks (i.e., ETWS message sent in SIB11 and CMAS message sent in SIB12 [0071]-[0072]).
Regarding claim 45, Ramkumar teaches method, in a user equipment (UE) served by a wireless communication network, the method comprising: receiving at least a portion of a public warning system notification message via a first system information block (i.e., the eNB 110 may broadcast a warning message in one or more system information blocks (SIBs) to UEs within the eNB's coverage area. For example, the eNB 110 may broadcast an earthquake and tsunami warning system (ETWS) message to warn users of the UEs of an earthquake or tsunami [0051]); receiving at least a portion of additional information via a second system information block (i.e., via SIB11 [0051]-[0052]); determining, based on public warning information included in the second system information block, that the coverage area information included in the second system information block corresponds to the message received via the first system information block (i.e., a first message via SIB10 and a second message via SIB11 [0051]-[0055]); determining, based on the information, that the message is relevant to the UE ([0057]-[0058]); and displaying the message, in response to said determining (i.e., message can be displayed to the user [0058]).
Typically, Common Alerting Protocol (CAP) is the standard for all alerting messages across North America and beyond. The CAP message contains information such as the target area of the message and the alert message itself. Ramkumar does not specifically teach receiving a portion area information from the eNB..
However, the preceding limitation is known in the art of communications. Khatibi teaches at block 1112, the UE displays map-related information associated with the location information. For example, referring to FIG. 9B, the UE 810 may display map-related information 924 associated with the location information 920. In some configurations, the location information 920 indicates a geographic area 932 associated with an alert (e.g., an earthquake). In some configurations, the map-related information 924 indicates a geographic area 932 associated with the location information 920 in the system information. For example, the map-related information may display the geographic area 932 as a 10-mile radius with respect to an earthquake epicenter in downtown San Diego. In some configurations, the map-related information 924 indicates a geographic location 930 of the UE 810. For example, the map-related information 924 may display the geographic location 930 of the UE 810, which is inside of the geographic area 932. The UE 810 may receive the system information because the geographic location 930 of the UE 810 is inside of the geographic area 932, as illustrated in FIG. 9B]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Khatibi within the system of Ramkumar in order to display map-related information such as geographic location of user and location of the emergency.
Regarding claim 46, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the linking information comprises a message identifier or a serial number, or both, corresponding to an identical identifier or serial number, or both, in the first system information block (i.e., within the warning message transmitted from the eNB [0051]-[0053], [0072]).
Regarding claim 47, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches system information blocks are LTE SystemInformationBlockType11 blocks or LTE SystemInformationBlockType12 blocks (i.e., ETWS message sent in SIB11 and CMAS message sent in SIB12 [0071]-[0072]).
Regarding claim 48, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the linking (ETWS) information includes an indication of a type for the first system information block ([0071]). 
Regarding claim 49, the claim contains limitations similar to claim 31 therefore, the claim is rejected for the same reasons recited above. 
Regarding claim 51, the claim contains limitations similar to claim 42 therefore, the claim is rejected for the same reasons recited above.
Regarding claim 52, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the linking information comprises a message identifier or a serial number, or both, corresponding to an identical identifier or serial number, or both, in the first system information block (i.e., within the warning message transmitted from the eNB [0051]-[0053], [0072]). 
Regarding claim 53, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the first system information block is a SystemInformationBlockType12 and the second system information block is a different type (i.e., ETWS message sent in SIB11 and CMAS message sent in SIB12 [0071]-[0072]). 
Regarding claim 48, Ramkumar in view of Khatibi teaches all the limitations above. Ramkumar further teaches the linking (ETWS) information includes an indication of a type for the first system information block ([0071]). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2014/0086145) in view of Khatibi et al. (WO 2015/105793) further in of Bontu (US 2015/0147995).
Regarding claim 36, Ramkumar in view of Khatibi teaches all the limitations above except the container is an ASN-1 container. However, the preceding limitation is known in the art of communications. Given the ASN.1 (Bontu, table 00004) is standard interface description language for defining data structures that can be serialized or deserialized, therefore it would have been obvious to anyone of ordinary skill to apply the set of rules or procedures of ASN.1 within the system of Ramkumar and Khatibi for transmitting data between electronic devices in order to exchange information.

Allowable Subject Matter
Claims 34 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 31-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2017/0208543) teaches determining a number of system information blocks required to be transmitted…, the size of the block is determined based on the number of system information blocks to be required.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643